

Exhibit 10.18




SUMMARY DESCRIPTION OF THE
2018 COMPANY MANAGEMENT INCENTIVE PROGRAM


I.
Introduction



The 2018 Company Management Incentive Program (CMIP) is designed to focus on two
key factors that drive improvements in shareholder value: Return on Invested
Capital (ROIC) and Sales Growth.


II.
Objectives



This incentive program is designed to:
▪
Encourage decision-making focused on growing the business profitably and
efficiently, thus leading to improvements in shareholder value;

▪
Influence employees to make decisions consistent with shareholders’ interests;

▪
Align participants with relevant company objectives; and,

▪
Attract and retain the talent required to achieve the Company’s objectives.



III.
Eligibility



Eligibility for participation in this program is based on the determination of
management. Criteria for inclusion are external market practice, impact of the
role, and internal practice. Participation in this program is subject to the
provisions in Section B of the attached Terms and Conditions.


IV.
Performance Measures



Shareholder value will improve most dramatically if the company can achieve
these goals simultaneously:


1.
Produce a favorable rate of ROIC; and

2.
Grow the business rapidly.



The 2018 Company MIP will be based on ROIC and Sales Growth as follows:


% Payout = ROIC Component + Sales Growth Component


The maximum award is capped at 200% of target.


ROIC Component


ROIC is defined as operating earnings divided by net working assets:


ROIC     = Operating Earnings
Net Working Assets


The ROIC component will range from 0% to 100% of an employee’s total target
incentive. Payouts will occur as follows:





--------------------------------------------------------------------------------



Company ROIC
Performance %
ROIC Payout (as a % of Target)
< 20.6%
0%
20.6%
25%
25.1%
50%
29.6%
75%
34.1%
100%

Amounts will be interpolated as necessary.


Sales Growth Component


Sales Growth is defined as year‑over‑year performance:
    
Sales Growth = Total Daily Sales, Current Year - 1
Total Daily Sales, Prior Year


The Sales Growth component is added to the ROIC results and will be determined
as follows:
Company Sales Growth Performance %
Sales Growth Payout
(as a % of Target)
< -3.4%
0%
0.5%
25%
4.4%
50%
8.3%
75%
12.2%
100%

Amounts will be interpolated as necessary.


The calculation of ROIC and Sales Growth will exclude the effect any mergers,
acquisitions or divestitures with a closing date or acquisition/divestiture date
that occurs during the year. More specifically, the impact of any merger,
acquisition, or divestiture on sales growth, operating earnings and net working
assets will be excluded when calculating the performance measures.


The Compensation Committee of the Board (CCOB) retains discretion to modify the
payout formula based on windfalls and shortfalls.


V.
Target Award



Also known as the target incentive, the target awards for each job is stated as
a percentage of the employee’s Base Salary or a target value. Target awards
follow competitive market practice and internal considerations.


VI.
Determination of Payment Amounts



The following process is used to determine the payment amount for each employee.


Step 1: Finance determines the performance results for the ROIC Component and
the resultant performance to goal and computes the appropriate percentage of
Target Incentive earned.


Step 2: Finance determines the performance results for the Sales Growth
Component and the resultant performance to goal and computes the appropriate
percentage of Target Incentive earned.





--------------------------------------------------------------------------------



Step 3: Finance calculates the MIP Payout Amount.


Total % Payout = ROIC Component + Sales Growth Component


Step 4: Compensation calculates each employee’s incentive award earned as
follows:


Incentive Earned = Base Salary (as of December 31, 2018) x Target Incentive % x
Total % Payout


Employees holding incentive-eligible jobs for part of the year will earn an
adjusted award based on the eligibility provisions of the Terms and Conditions.


Step 5: The CCOM and the CCOB review and approve final incentive amounts.


Step 6: Corporate Compensation is responsible for setting communication
standards and dates.


TERMS AND CONDITIONS OF THE
2018 COMPANY MANAGEMENT INCENTIVE PROGRAM (MIP)


A.
Program Year



This program covers the period from January 1, 2018 to December 31, 2018.


B.
Eligibility Provisions



Specific eligibility provisions are developed and reviewed annually. Eligibility
provisions for employees on active payroll are as follows:


1.
Full-Year Participation - Employees who were in incentive-eligible jobs for the
full year will be eligible to receive a full award under the MIP, except as
noted below.



2.
First-Year Participation (internal promotion or external hire) - Employees who
are placed into an incentive eligible job on or before December 1 will be
eligible to receive a pro-rata award based on the number of months in the
eligible job. Employees placed in an eligible job after December 1 are not
eligible to participate for that year.



3.
Changes in Target MIP Percentage - Employees whose target MIP percentage changes
during the year due to promotion, demotion or reclassification of the current
job will receive an award pro-rated based on the number of months at each MIP
level.



4.
Transfer to Another Incentive Program - An employee who changes jobs during the
year such that the former and current jobs participate in different incentive
programs will receive an award pro-rated based on the number of months in each
eligible job.



5.
Transfer to a Non-Incentive Eligible Job - An employee in an incentive-eligible
job who transfers to a non-incentive-eligible job will receive a pro-rata award
for the number of months in an eligible job. Payment will be made on the next
incentive payment date.



6.
Job Elimination or Downgrade - In the sole discretion of the CCOM, if an
employee’s job is eliminated for business reasons or is downgraded and the
employee's new job is non-incentive eligible, a pro-rata award for the current
year will be made on the next incentive payment date, regardless of the
effective date of the job elimination or downgrade. In the event the employee
does not continue employment, any award for the current year will be made on the
next incentive




--------------------------------------------------------------------------------



payment date. The salary used in the calculations will be the base salary as of
their last day worked.


7.
Voluntary Resignation - If an employee’s resignation date is before December 31,
no award will be paid for the current year. Subject to paragraphs 8 and 10
below, if an employee’s resignation date is after December 31 and the employee
was in an eligible job on December 1 of that year, the employee will be deemed
to have earned that year's payment, if any. The employee will receive a pro-rata
payment based on the number of months in an incentive-eligible job that year on
the next incentive payment date.



8.
Death, Retirement or Long-term Disability - A pro-rata award will be made for
the current year to the employee or his/her estate on the next incentive payment
date. The salary used in the calculations will be the base salary as of their
last day worked.



9.
Pro-rata Calculation - Participation in MIP will be calculated in whole months
with the 14th calendar day of the month as the cutoff. For example, if an
employee is in the job on the 14th day of the month, they will get credit for
the whole month, if they are in the job on the 15th, they will get credit
beginning the next month (e.g., transfer into an eligible job on January 15th -
February 14th will get 11/12th MIP for the year, transfer into an eligible job
on January 14th or earlier will get 12/12th MIP).



10.
Employees must be in good standing, as determined in the sole discretion of the
CCOM, to be eligible for participation. Good standing includes not currently
being on a performance improvement program.



A.
Termination of Employment; Engaging in Misconduct; Restatement of Inaccurate
Financial Results



1.
If (a) Employee’s employment is terminated by the Employer for whatever reason,
(b) the Employer does not renew an employment contract with an Employee, (c)
Employee Resigns or (d) Employee engages in misconduct, or is believed to have
engaged in misconduct all awards will be forfeited.

2.
If Employee engages in misconduct or is believed to have engaged in misconduct,
the Employer shall be entitled to recover from Employee, and Employee shall
re-pay any cash sum received pursuant to this Program, in whole or in part, for
any period of time, as the Employer deems appropriate under the circumstances.

3.
In the event of a restatement of materially inaccurate financial results, the
Employer shall have the discretion to recover awards that were paid or settled
to the Employee during the period covered by the restatement as set forth
herein. If the payment or settlement of awards would have been lower had the
achievement of applicable financial performance goals been calculated based on
such restated financial results, if the CCOM determines appropriate in its
discretion, the portion of the paid or settled awards in excess of the payment
or settlement that would have been made based on the restated financial results
may be recovered. Awards received or settled more than three years after the
date of the initial filing that contained the incorrect financial results was
filed shall not be subject to recovery under this Section C.

4.
The rights and obligations of Employee under the terms and conditions of his/her
employment shall not be affected by his/her participation in the Program or any
right he/she may have to participate in the Program. An Employee who
participates in the Program waives all and any rights to compensation or damages
in consequence of the termination of his/her employment for any reason whether
lawful or unlawful insofar as those rights arise or may arise from his/her
forfeiture of an Award under the Program as a result of such termination or from
the loss or diminution in value of rights or entitlements he/she may have under
the Program. If necessary, an Employee’s terms of employment shall be varied
accordingly.




--------------------------------------------------------------------------------



5.
The exercise of the Employer of its rights under this Section C shall not
constitute the recovery of liquidated damages, nor shall the exercise of such
rights be deemed its exclusive remedies, but shall be in addition to all other
rights available at law or equity.

A.
Administration of the Program



The governance of this Program is the responsibility of the CCOM subject to the
review and approval of the CCOB. The CCOB shall have the sole and complete
authority and discretion to interpret this program, determine all questions
relating to it, and to modify its provisions. All determinations,
interpretations or other actions made or taken by the CCOB in connection with
the program shall be final and conclusive for all purposes and upon all persons.


The administration of this program, including the calculation of payments, is
the responsibility of the Vice President, Treasurer and the Vice President,
Total Rewards.


A.
Payment



Payment under this program will be made annually on or before March 15 for the
prior year’s results unless country specific regulations require otherwise.
Payment will be made in cash or equivalent, less amounts required to be
withheld.


Notwithstanding anything herein to the contrary, payment of all or part of
awards under this Program that are subject to or otherwise result in
disallowance as deductions for employee remuneration under Section 162(m) of the
Internal Revenue Code of 1986, as amended, shall be deferred as and to the
extent provided by the Board of Directors or the CCOB.








B.
Right of Continued Employment



Participation in this program is not a guarantee of continuing employment or of
continued participation in the program in any subsequent year.


C.
Termination of Program



The CCOB reserves the right to amend, change or terminate this Program at any
time with or without prior notice. The Employer also reserves the right to amend
these Terms and Conditions or the Program at any time.


D.
Definitions



Base Salary is defined as the locally relevant rate of pay used to determine a
MIP award;
CCOB is the Compensation Committee of the Board, the body that has the final
approval of this Program;
CCOM is Compensation Committee of Management, the body that has authority to
govern and administer this Program;
Employee is a person who is employed by W.W. Grainger, Inc. or its subsidiaries;
Employer is W.W. Grainger, Inc. or its subsidiaries;
Employment is Employee’s employment in accordance with the terms and conditions
of their employment contract in business units where applicable;



--------------------------------------------------------------------------------



Engages in Misconduct means the Employee:
(i) has breached any contract or agreement with the Employer;
(ii) has made any unauthorized disclosure of any of the trade secrets or
confidential information of Employer;
(iii) has committed an act of embezzlement, fraud or theft with respect to the
property of Employer;
(iv) has engaged in conduct which violates the company’s Business Conduct
Guidelines or any anti-corruption or bribery law (whether involving government
officials or otherwise);
(v) has deliberately disregarded the rules of the Employer in such a manner as
to cause any loss, damage or injury to, or otherwise endanger the property,
reputation or employees of the Employer;
(vi) has induced any employee, supplier, customer, agent or contractor of
Employer or any other individual to take any action described in (i)-(v) above;
(vii) intends to take any action described in (i)-(vi) above; or
(ix) has taken any other action that the CCOM in its discretion determines to be
detrimental;
Management Incentive Program (MIP) is the general term that defines the
incentive program as governed by these Terms and Conditions;
Program is the Management Incentive Program as governed by these Terms and
Conditions;
Resign(s) is when Employee serves notice to terminate his/her contract of
employment;
Retirement is defined based on the payroll that an employee is paid from. In the
United States, the definition is the same as W.W. Grainger, Inc. Employees
Profit Sharing Plan;
Target Award is the amount of the incentive before any performance criteria
increase or decrease the award;
Termination Date is the date of the termination of Employment howsoever caused;
Terms and Conditions is these Terms and Conditions as from time to time amended.



